330 F.2d 616
MARKAY'S 5¢ TO $1.00 STORE, a Partnership (Consisting of H. D. Eagan, H. M. Eagan, Earl W. Westfall and R. J. Eagan), Appellant,v.James M. TURNER, d.b.a. James M. Turner Co., Appellee.
No. 15647.
United States Court of Appeals Sixth Circuit.
April 27, 1964.

Appeal from United States District Court; James C. Connell, Chief Judge.


1
Milton S. Geiger, Alliance, Ohio (Milton S. Geiger; Geiger & Teeple, Willard James, Alliance, Ohio, on the brief), for appellant.


2
Alex J. Robertson; Ogline & Robertson, Alliance, Ohio, on the brief, for appellee.


3
Before WEICK, Chief Judge, EDWARDS, Circuit Judge, and WILLIAM E. MILLER, District Judge.

ORDER.

4
The motion to vacate and set aside was filed within ten days after the entry of an order by the Referee in Bankruptcy dismissing the petition in bankruptcy. The Referee had jurisdiction to pass upon said motion. The petition for review was filed within ten days after the denial of said motion and was, therefore, timely filed.


5
Judgment affirmed.